150 -/5
                                ELECTRONIC RECORD


                                                                                  IS 3-/5-
COA #      01-13-00640-CR                        OFFENSE: 22.02 (Aggravated Assault)

           Dustin Wayne Glenn v. The State
STYLE:     ofTexas                               COUNTY:         Galveston

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    405th District Court


DATE: 02/26/2015                  Publish: NO    TC CASE #:      12CR2237




                                                     IMINAL APPEALS
                                                                                   \to -if
                                                                            7
                                                                                   in-/?
          Dustin Wayne Glenn v. The State of
STYLE:    Texas                                       CCA #:
                                                                                    35#*V5
         APPZll^Mt\                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rgrw&b,                                     JUDGE:

DATE:       06M(Lr                                   SIGNED:                            PC:

JUDGE:       frJnUsist^—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                                ELECTRONIC RECORD